Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2021. Applicant as elected the Invention of group I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "flexible layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US2019/0313809A1 hereinafter referred to as Dolter. Dolter discloses a mattress 10 with adjustable height and hardness, the mattress comprising: a base layer 12 comprising a top surface, a bottom surface and a plurality of side surfaces; at least an upper layer 14 comprising a top surface, a bottom surface and a plurality of side surfaces, the upper layer being made of resilient material and being adapted to stack over the base layer; a flexible cover (sturdy fabric) adapted to cover the top surface of the topmost upper layer and to cover at least partially the side surfaces of the upper layers; a plurality of attachment mechanisms 20 having a length adapted to vary according to the height of the mattress, each attachment mechanism comprising: a first member 24 attached to the flexible cover; a second member 22 secured to the base layer; wherein the first member and the second member are adapted to detachably mate to one another to solidly maintain the flexible cover to the base layer; as per claim 2 the mattress further comprising a base cover (sturdy fabric) adapted to wrap the base layer, the second member of the attachment mechanism being secured to the base cover; as per claim 3 the base cover being made of semi-rigid material (the fabric cover is described as sturdy); as per claim 4 the second member of each of the attachment mechanisms being attached to the bottom surface of the base layer; as per claim 7 the upper layers having a hardness level being lower or equal than the base layer; as per claim 9 the mattress comprising at least 4 attachment mechanisms, two first members being attached per longitudinal side of the flexible cover and two second members attachments as per claim 10 each of the attachment mechanism comprising a length adjusting mechanism 105.
Claim(s) 1- 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,115,861 hereinafter referred to as Reeder. Reeder discloses a mattress (fig. 35a) with adjustable height and hardness, the mattress comprising: a base layer 120 comprising a top surface, a bottom surface and a plurality of side surfaces; at least an upper layer 90 comprising a top surface, a bottom surface and a plurality of side surfaces, the upper layer being made of resilient material and being adapted to stack over the base layer; a flexible cover adapted to cover the top surface of the topmost upper layer and to cover at least partially the side surfaces of the upper layers; a plurality of attachment mechanisms 105 having a length adapted to vary according to the height of the mattress, each attachment mechanism comprising: a first member 103, 105 attached to the flexible cover; a second member 4121 secured to the base layer; wherein the first member and the second member are adapted to detachably mate to one another to solidly maintain the flexible cover to the base layer; as per claim 2 the mattress further comprising a base cover adapted to wrap the base layer, the second member of the attachment mechanism being secured to the base cover; as per claim 3 the base cover being made of semi-rigid material; as per claim 4 the second member of each of the attachment mechanisms being attached to the bottom surface of the base layer; as per claim 5 wherein the top or bottom surfaces of the upper layers are made of material 164, 168, 170 increasing friction between the layers; as per claim 6 wherein the top surface of a first upper layer is adapted to frictionally engage with a bottom surface of a second upper layer (see fig. 2); as per claim 7 the upper layers having a hardness level being lower or equal than the base layer; as per claim 10 each of the attachment mechanism comprising a length adjusting mechanism 105.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolter in view of US Patent Publication US2014/0182060A1 hereinafter referred to as Mikkelsen. Dolter discloses the claimed apparatus however does not disclose wherein the top or bottom surfaces of the upper layers are made of material increasing friction between the layers. 
Mikkelsen teaches wherein the top or bottom surfaces of the upper layers are made of material 244 increasing friction between the layers. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Dolter to include a means for securing the base layer and upper layer frictionally together. Such a modification would improve that apparatus of Dolter by further providing a securing means for securing the base layer and upper layer together. Such a modification would yield expected results. 
Re-claim 6
Dolter as modified by Mikkelsen discloses, 
wherein the top surface of a first upper layer is adapted to frictionally engage with a bottom surface of a second upper layer (see fig. 2).
Re-claim 8
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolter in view of US Patent Publication US2015/0096121A1 hereinafter referred to as Scarleski. Dolter discloses the claimed apparatus however does not disclose the mattress further comprising a first strap attached to the flexible and a second strap attached to the base layer, the attachment mechanisms comprising: a first buckle attached to the first strap; a second buckle attached to the second strap, the second buckle being adapted to mate and attach with the first buckle; the length adjusting mechanism being an adjustable slide adapted to receive one of the first or second strap.
Scarleski teaches a mattress 30 further comprising a first strap (see fig. 18a, 20a) attached to the flexible cover 32 and a second strap (see fig. 18a, 20a) attached to the base layer 34, the attachment mechanisms comprising: a first buckle attached to the first strap; a second buckle attached to the second strap, the second buckle being adapted to mate and attach with the first buckle; the length adjusting mechanism being an adjustable slide adapted to receive one of the first or second strap (see fig. 18a, 20a). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the attachment mechanism of Dolter with the attachment mechanism as taught by Scarleski . 
Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeder in view of US Patent Publication US2015/0096121A1 hereinafter referred to as Scarleski. Reeder discloses the claimed apparatus however does not disclose the mattress further comprising a first strap attached to the flexible and a second strap attached to the base layer, the attachment mechanisms comprising: a first buckle attached to the first strap; a second buckle attached to the second strap, the second buckle being adapted to mate and attach with the first buckle; the length adjusting mechanism being an adjustable slide adapted to receive one of the first or second strap.
Scarleski teaches a mattress 30 further comprising a first strap (see fig. 18a, 20a) attached to the flexible cover 32 and a second strap (see fig. 18a, 20a) attached to the base layer 34, the attachment mechanisms comprising: a first buckle attached to the first strap; a second buckle attached to the second strap, the second buckle being adapted to mate and attach with the first buckle; the length adjusting mechanism being an adjustable slide adapted to receive one of the first or second strap (see fig. 18a, 20a). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Reeder to utilize the attachment mechanism as taught by Scarleski for the purpose of adjusting the tension the attachment mechanism demonstrates. Such a modification would yield expected results. 
Re-claim 8
Reeder as modified by Scarleski discloses,
wherein the flexible layer having side walls made of a first expandable material and a top surface made of a second material, the rigidity of the first material being different than the rigidity of the second material of the top surface (abstract Scarleski).  
Re-claim 9
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached notice of references cited). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673